Citation Nr: 0508827	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a 
spinal cord injury, secondary to post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.

In a March 2003 statement, the veteran raised the issue of 
entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD).  This matter is therefore 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In September 1983, the veteran sustained a severe spinal 
cord injury with resultant paraplegia when he was shot by an 
unknown assailant in the back.

2.  The residuals of a spinal cord injury were not caused or 
chronically worsened by the veteran's service-connected PTSD. 


CONCLUSION OF LAW

The veteran's residuals of a spinal cord injury are not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In June 2001 correspondence VA informed the veteran of the 
respective responsibilities of each party in obtaining 
evidence, informed him of the information and evidence 
necessary to substantiate his claim, and suggested that he 
submit pertinent evidence in his possession.  His claim was 
thereafter denied in an August 2001 rating decision. 

The June 2001 notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  The Board is unaware of 
any relevant evidence which remains outstanding.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim, although on his own 
initiative he sought an opinion from a VA psychologist in 
September 2000.  As will be discussed in further detail 
below, the disposition of the claim turns on whether his PTSD 
on a particular day in September 1983 was responsible for 
inciting another person to shoot him.  Without having 
witnessed the event in question, witnessed the circumstances 
surrounding the incident, and knowing at least something 
about the person who shot the veteran, a medical professional 
would have no basis on which to provide an opinion concerning 
the involvement of the appellant's PTSD in his spinal cord 
injury.  

In Jones v. West, 12 Vet. App. 383 (1999), the United States 
Court of Appeals for Veterans Claims (Court), in confronting 
a similar fact pattern, found that a psychologist in that 
case was not competent to state that the claimant's injuries 
were caused by PTSD-induced "thrill-seeking" behavior 
because that psychologist was not a witness to the actual 
incident.  The Board consequently finds under the facts of 
the instant case that an opinion from a physician, 
psychologist or other health care provider concerning any 
relationship between PTSD and the veteran's spinal cord 
injury would not constitute competent evidence for the same 
reason.  Accordingly, VA is not required to afford the 
veteran an examination in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

Of record is a private hospital report for September to 
November 1983 showing that the veteran was admitted in 
September 1983 for gunshot wounds to his head, back and right 
hip.  On admission he was able to spell his name, but unable 
to recall the events surrounding his wounding.  Physical 
examination showed pinpoint pupils, and in a parenthetical 
his physicians wrote "was taking cocaine."  The hospital 
report shows that he was rendered paraplegic by the gunshot 
wounds.

Of record is a police report of the September 1983 incident 
indicating that the veteran sustained gunshot wounds to his 
back, back of head, and right side.  The report indicates 
that there were no witnesses to the incident.

VA medical records for October 1983 to April 1985 note that 
the veteran was paraplegic following a gunshot wound to his 
back.  A November 1984 entry indicates that the veteran's 
adjustment to his paraplegia had been slow.  The report noted 
that he tended to keep people at a distance with his anger 
and verbal abusiveness. 

On file is an application for VA pension benefits filed by 
the veteran in December 1983, on which he reported that he 
was shot from behind in September 1983 and rendered 
paraplegic.

On a VA Form 21-4176, Report of Accidental Injury, dated in 
December 1983, the veteran reported that he was shot from 
behind while sitting at a table in a club.  He indicated that 
his next memory was waking up in a hospital.

In December 1994 the veteran requested entitlement to service 
connection for PTSD.  Service connection was granted for that 
disorder in June 1995; the PTSD was evaluated as 50 percent 
disabling.  In July 2000 the evaluation was increased to 70 
percent disabling.  The veteran also is receiving a total 
disability evaluation based on individual unemployability. 

VA medical reports since April 1995 show treatment of the 
veteran for PTSD, and note that he is paraplegic.  A March 
1997 VA examination report records the veteran's contention 
that he was shot in the back while arguing; he reported 
experiencing anger outbursts and irritability since service.

In the January 1997 claim of entitlement to service 
connection for residuals of a spinal cord injury, the 
representative contends that the spinal cord injury occurred 
when the appellant became agitated during an argument about 
Vietnam while at a club.  The representative explains that 
the veteran was shot in the back by a friend of the person 
with whom he was arguing, because that friend believed the 
appellant was about to attack.

In a January 1999 statement, P.J. indicates that she was 
standing and having a drink with the veteran when another 
male approached and began speaking with the appellant.  She 
indicates that the other male became angry when the veteran 
denied recognizing him, pointed his finger in the appellant's 
face, and began making accusations that the claimant killed 
"brothers" and babies in Vietnam.  According to P.J., the 
veteran became enraged at these accusations, threw his drink 
to the floor, and approached the man with his hands flying; 
she believed the veteran was losing control of his temper at 
that point.  She indicates that the veteran then threatened 
the other male and traded curses with him.  P.J. explains 
that she then pulled on the veteran's arm, and when he turned 
to yell at her, he was shot twice.  She lastly indicates that 
she saw two individuals pick the veteran up and remove him to 
a hospital.

In a September 2000 statement, a VA psychologist indicates 
that he met with the veteran at the appellant's request, in 
order to address whether PTSD caused the spinal cord injury 
at issue.  The psychologist interviewed the veteran, and 
learned from him that since returning from Vietnam the 
appellant had experienced emotional and interpersonal 
problems, including bouts of rage.  With respect to the 
September 1983 incident, the veteran reported that while in a 
club, another male approached him and called him by name.  He 
did not recognize the other male, but that person then 
accused him of killing "brothers" and children in Vietnam.  
The veteran explained that he became enraged by the 
accusations, began arguing with the other male, and exchanged 
threats with the individual.  The veteran further explained 
that he then put his hand in the vicinity of the other male's 
face and threatened him again.  At that point, someone pulled 
on his arm, and when he turned, he was shot in the back.  The 
veteran essentially explained that if not for his service 
experiences, he probably would have handled the situation by 
calmly attempting to persuade the other male of his error, 
rather than engage in an argument.

Based on the above interview, the psychologist summarized 
that the veteran was experiencing PTSD symptoms following 
discharge.  The psychologist noted that the accusations made 
by the other male were directly related to the veteran's 
experiences in Vietnam, and that the appellant responded with 
PTSD-induced threatening rage.  The psychologist concluded 
that the veteran's PTSD therefore substantially contributed 
to the spinal cord injury, in that the threatening rage 
exhibited by him during the incident substantially increased 
the likelihood of a violent response by the other individual.  
He further concluded that it was logical to assume (sic) that 
the veteran would not have been shot if he had not been 
enraged and threatening.

In a statement received in November 2003, L.J. indicates that 
she was present in the club when the veteran was shot.  She 
explained that the veteran and another male were arguing 
about the appellant's actions in Vietnam, when the other male 
accused him of killing "brothers" in that country.  L.J. 
indicates that the veteran then became enraged and started 
cursing, eventually approaching the other male in a 
threatening manner and making verbal threats.  L.J. indicates 
that the veteran was shot when he turned in response to 
people pulling on his arm.  She explains that she saw other 
people then pick the veteran up, place him in a chair, and 
bring him outside.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

The record shows that the veteran sustained a spinal cord 
injury, and resulting paraplegia, in September 1983 after he 
was shot by an unknown individual or individuals.  The 
evidence is somewhat conflicting as to the circumstances 
surrounding the incident.  In December 1983, the veteran 
reported to VA that he was seated at a table when he was shot 
in the back.  He now contends that he was standing and 
arguing with a male when he turned away and was shot either 
by that male or the individual's friend.  Although the police 
report of the incident indicates that no witnesses were 
found, the veteran has submitted statements by two witnesses 
who, more than 15 years after the incident, were both able to 
recall in similar detail the series of events and words 
exchanged which led to the shooting.  The Board notes in 
passing that while the veteran's representative contends that 
no witnesses were available because the patrons of the club 
were fleeing for their lives, both witness statements 
indicate that several people, including themselves, remained 
in the club to help the appellant.  The representative has 
speculated that  out of fear of retribution by the assailant, 
P.J. and others in the club may have refused to admit to the 
police that they witnessed the incident.

In any event, assuming that the witness statements are 
credible, P.J. and the veteran both agree that an unknown 
individual approached and demonstrated familiarity with the 
appellant, but then proceeded to make provocative comments 
which caused the claimant to become agitated.  L.J.'s 
recollection begins at the point that the veteran began 
arguing with the other male.  The veteran and his witnesses 
assert that the argument escalated, and when he turned his 
back someone shot him.  Neither witness indicates who shot 
the veteran, and the appellant at one point (through his 
representative) suggested it was not the person with whom he 
was arguing.

The veteran contends that the September 1983 incident 
occurred because his PTSD caused him to become enraged, 
resulting in the escalation of the argument to the point 
where someone was induced by his PTSD-driven behavior to 
shoot him.  Notably, however, there is no indication that 
either he or his witnesses (P.J. and L.J.) are qualified 
through education, training or experience to offer medical 
opinions.  While they are clearly competent to describe the 
events surrounding the September 1983 shooting, as 
laypersons, their statements as to medical diagnosis or 
causation (in this case the allegation that the veteran's 
behavior was PTSD-induced and contributed to someone's 
decision to shoot him) do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2004).

Although the September 2000 psychologist is certainly 
competent to describe the manifestations of the veteran's 
PTSD as including anger outbursts, irritability and similar 
symptoms, he did not observe the September 1983 incident, 
including the reactions of the appellant or the other 
individual (or that individual's friend).  He also based his 
opinion on a single interview of the veteran without a review 
of the claims file, including the December 1983 statements by 
the appellant and the police report.  Without observing the 
reaction of the veteran at the time of the incident, the 
psychologist has no medical basis for concluding that PTSD 
caused or contributed to the appellant's behavior.

Moreover, even assuming that the observations of the 
claimant's behavior contained in the witness statements do 
provide a basis for concluding that PTSD accounted for his 
threatening behavior, there remains no basis in the record 
for the psychologist's conclusion that the assailant would 
not have shot the veteran but for the threatening behavior in 
question.  Again, the psychologist was not present when the 
shooting occurred, or have (or could have) any knowledge as 
to why the assailant shot the veteran.  Indeed, neither the 
veteran nor his witnesses are even sure who did the shooting.  
Moreover, even assuming that the assailant was the individual 
with whom the veteran was arguing, or his friend, the 
appellant and P.J. agree that the first individual initiated 
the argument with provocative assertions, arguably suggesting 
that the individual may have intended an altercation with the 
claimant all along.

The salient point is that the veteran's assailant, and his 
motives for shooting the appellant (if indeed the claimant 
was even the intended target), are unknown.  There 
consequently is no factual basis for the psychologist's 
conclusion that the shooter was provoked into wounding the 
veteran by any threatening behavior of the appellant which 
may or may not have been attributable to undiagnosed PTSD.  
The Board therefore concludes that the September 2000 opinion 
by the psychologist does not constitute competent medical 
evidence as to any link between the veteran's PTSD and his 
spinal cord injury originating in September 1983.

The Board notes that the facts in this case are remarkably 
similar to those considered by the Court in Jones.  In Jones, 
the claimant argued that service connection was warranted for 
the residuals of a motor vehicle accident (MVA) on the theory 
that his service-connected PTSD caused him to engage in 
thrill-seeking behavior which resulted in the accident.  A 
psychologist writing in support of the claimant noted that 
since discharge the claimant had exhibited indicia of PTSD 
including thrill seeking behavior, and concluded that the MVA 
was in fact the result of such thrill-seeking behavior.  The 
Court found that while the claimant was competent to testify 
as to the sequence of events leading to his injuries, the 
evidence in that case suggested that the actions of another 
person were actually responsible for the MVA.  Jones, 12 Vet. 
App. at 385-86.  The Court additionally concluded that the 
claimant himself was not competent to establish that any of 
his actions leading up to the MVA were caused by thrill-
seeking behavior.  Id. at 386.  With respect to the opinion 
of the psychologist, the Court found that while he was 
competent to opine that PTSD caused thrill-seeking behavior 
in the claimant, because he was not present at the accident, 
his opinions regarding what actions or sequence of events 
caused the accident were outside the scope of his competence.  
Id. at 386.

As in Jones, the veteran argues that his threatening behavior 
during the September 1983 incident leading up to his spinal 
cord injury was PTSD-induced, and caused his assailant to 
shoot him.  He and his witnesses are competent to describe 
the events leading up to the shooting, but the witnesses 
agree that the veteran did not initiate any confrontation.  
Significantly, the witnesses are not competent to conclude 
either that the appellant's PTSD caused his rage and 
threatening behavior, or that the referenced behavior induced 
the assailant to shoot the claimant.  Espiritu.  

In this case, as in Jones, there is an opinion from a 
psychologist who did not observe the sequence of events 
leading up to the spinal cord injury, but who nevertheless 
concludes, 17 years after the incident, not only that PTSD 
was responsible for the veteran's threatening behavior, but 
also that the unknown assailant was responding in some 
measure to the appellant's PTSD-induced behavior.  The Board 
rejects the psychologist's opinion as being entirely too 
speculative, and based on assumptions that are not supported 
by the evidence of record.

In short, there is no competent evidence of record suggesting 
that the veteran's PTSD was responsible for the shooting in 
September 1983 which resulted in his spinal cord injury, and 
no competent evidence otherwise suggesting that PTSD caused 
or aggravated the spinal cord injury residuals.  As the 
preponderance of the evidence is clearly against the claim, 
his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to service connection on a secondary basis for 
residuals of a spinal cord injury is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


